IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. 
AP-76,743
AP-76,744
AP-76,745
AP-76,746
AP-76,747
AP-76,748

EX PARTE REAHT SMITH, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. F-0916240-K, F-0916241-K, F-0916242-K,
F-0916243-K, F-0916244-K, AND F-0916245-K 
IN THE CRIMINAL DISTRICT COURT NO. 4
FROM DALLAS COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court these applications for writs of habeas
corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was
convicted of four aggravated robberies, burglary of a habitation, and unauthorized use of a
motor vehicle. He was sentenced to fifteen years' imprisonment for each aggravated robbery,
ten years' imprisonment for the burglary of a habitation, and two years' imprisonment for the
unauthorized use of a motor vehicle.
	Applicant contends he desired to appeal these convictions but was denied this right
through no fault of his own. The trial court finds Applicant is entitled to relief and
recommends the requests for out-of-time appeal be granted. The trial court's findings and
recommendations are supported by the record. 
	Applicant is entitled to the opportunity to file out-of-time appeals of the judgments
of conviction in each cause, which are Cause Nos. F-0916240-K, F-0916241-K,
F-0916242-K, F-0916243-K, F-0916244-K, and F-0916245-K from the Criminal District
Court No. 4 of Dallas County. Applicant is ordered returned to that time at which he may
give written notices of appeal so that he may then, with the aid of counsel, obtain meaningful
appeals. 
	Applicant is represented by counsel in these habeas cases, but the trial court shall
determine if counsel will continue to represent Applicant on the appeals. If counsel is not
going to represent Applicant on the appeals then within ten days of the issuance of this
opinion, the trial court shall determine whether Applicant is indigent. If Applicant is indigent
and wishes to be represented by counsel, the trial court shall immediately appoint an attorney
to represent him on the appeals. All time limits shall be calculated as if the sentences had
been imposed on the date on which the mandate of this Court issues. We hold that, should
Applicant desire to prosecute the appeals, he must take affirmative steps to file written
notices of appeal in the trial court within 30 days after the mandate of this Court issues.

Delivered: March 7, 2012
Do Not Publish